Citation Nr: 1528382	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to an initial compensable evaluation for residual disability of a left ulna fracture.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from June 1986 to October 14, 1999.  He also served on active duty from October 15, 1999, to April 30, 2004, but he received a discharge under other than honorable conditions for that period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a January 2014 statement, the Veteran's representative withdrew a request for a hearing before the Board in connection with this claim. 

In April 2014, the Board denied the Veteran's claim for an initial evaluation for the residual disability of a left ulna fracture.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2014 Order, the Court vacated the April 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).   In particular, the parties agreed that the Board failed to respond to the Veteran's request for a 60-day extension following a Freedom of Information Act (FOIA) request.

Meanwhile, in a June 2014 statement, the Veteran's representative indicated that he was preparing to withdraw from representation, but that he would later send formal notice to withdraw.  Thereafter, the representative never submitted a withdrawal of representation in writing.  Instead, in a September 2014 statement, he indicated that he was continuing his representation on the issue of entitlement to a higher initial evaluation for the residual disability of a left ulna fracture.  The representative stated that he was only withdrawing his representation on the claim for entitlement to service connection for a bursa sac, which is an issue that is not currently on appeal to the Board.  

Moreover, in January 2015, the attorney filed an addendum to the October 2011 VA Form 21-22a, clearly demonstrating his intent to continue representing the Veteran.  The Veteran also signed this addendum in December 2014, demonstrating his understanding that the attorney still represented him.  Further, the attorney filed a February 2015 statement on the Veteran's behalf following the return of the case from the Court.  Therefore, the attorney still clearly represents this Veteran with regard to the issue currently on appeal.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All other documents in Virtual VA are duplicative of those in VBMS.


FINDING OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw the appeal of entitlement to an initial compensable evaluation for the residual disability of a left ulna fracture.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran's representative submitted a February 2015 statement specifically indicating that he wanted to withdraw his appeal for entitlement to an initial compensable evaluation for the residual disability of a left ulna fracture.  

The Board does acknowledge that a letter was erroneously sent to the Veteran's representative in February 2015 acknowledging his withdrawal of representation in the case.  However, as noted above, there was never any formal withdrawal made in writing.  Rather, the attorney limited his representation to the issue on appeal.  Indeed, the attorney clearly believed that he was the Veteran's representative when he submitted the withdrawal statement.  As such, he had the authority to withdraw the appeal on the Veteran's behalf. 38 C.F.R. § 20.204(a), (b).  Moreover, the erroneous letter sent by the Board does not negate the fact that the Veteran and his representative intended to withdraw the appeal.  Therefore, the Board finds that the February 2015 statement did constitute a valid withdrawal by the Veteran's representative.  

Based on the foregoing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.  


ORDER

The appeal is dismissed.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


